DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “at least partially outward extends convexly” should be worded “at least partially extends convexly outward.”  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  line 4 has “, ,”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concaving of the of the one or more surfaces of the upper surface which form the insertion space (currently the shape appears to be convexing), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the flake terminal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "soft" in claim 7 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “soft gasket” has been rendered indefinite by use of the term “soft” as it is unclear what constitutes soft in terms of the material of the gasket.
Claim 11 recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the batter pack also comprising a matching surface capable of being jointed and matched with the jointing surface” in lines 14-15, as this is already claimed in lines 12-13, this is a double inclusion rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl (U.S. 2010/0237161) in view of Hanawa (JP2014107188A).
With respect to claim 1, Sandahl discloses a handheld high-pressure washer (title/abstract) combination, comprising a handheld high-pressure washer (figure 1) and a battery pack electrically connected to the high-pressure washer (figure 1, #110, better noted in #500 of figure 5), wherein the handheld high-pressure washer comprises:
a housing (figure 1, housing of #101), comprising a handle (figure 1, #112) for holding and a main body portion (figure 1, #104) disposed at an angle relative to the handle (figure 1, #104 angled relative to #112) and a tool connector bar (the bottom of #112 that connects to #110) disposed on the bottom of the housing and configured to be electrically connected to the battery pack (figures 1 and 5, as the bottom of housing connects with the top of #500), the tool connector bar having a base (base facing the battery) disposed with a jointing surface (the surface which joins the bottom of the spray gun to the top of the battery) and a plurality of tool terminals fixedly secured in the base (figure 5 discloses multiple slots in the front of the batter adjacent to #504 which the bottom of the spray gun interfaces with and fixes the battery to the spray gun, these jointing surfaces);
functional parts, comprising a motor (abstract, #218) disposed in the main body portion and a pump (figure 4, #224) transporting water flows outward (figure 4, to the output #106), a water inlet (figure 2, at where #256 is inserted) of the main body portion connected to an external water source (the fluid surface #104) by a water pipe (#256);
wherein the battery pack comprises a matching surface capable of being jointed and matched with the jointing surface (as the battery in figure 5 has a matching surface which joins the noted jointing surface of the gun to affix the battery to the gun) and a plurality of battery pack terminals (figure 5, the terminals adjacent #504, as known being the electrical terminals in the visible slot which connect to the 
Sandahl fails to disclose at least one of the handheld high-pressure washer and the battery pack is disposed with a sealing structure, and when the battery pack is inserted and matched with the handheld high-pressure washer, the sealing structure can prevent water from flowing into the battery pack or the handheld high-pressure washer from an opening of the jointing cavity. The examiner further notes that the terminals, cavity, and jointing surface although not visible in the reference of Sandahl but one of ordinary skill in the art would know they are there for the battery to be connected to that of the spray gun, the secondary reference below shows all of these features (as they are commonly known in the art). 
Hanawa, paragraphs [0037] to [0043] and Fig. 7-9 of the cited document 2, the mounting portion 15 of the tool body 11 has a butting surface (a flat surface 20), and the battery pack 12 has a fitting surface (a mounting portion 30, a plate portion 29) that can be fitted to the flat surface 20. A chamber for connecting the tool side terminal 18 and the battery side terminal 26 is formed when the mounting portion 15 and the battery pack 12 of the tool body 11 are fitted together, the chamber is disposed on the battery pack 12, and the battery pack is disposed on the battery pack. A cover (a cover 27) and a bottom portion (a case main body 52) connected to the cover, and the battery pack terminal is provided. A configuration is described in which a housing space (a terminal insertion hole 31) formed by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a sealing structure within the cavity of the system as disclosed by Hanawa into that of Sandahl, allowing the system to waterproof the abutting portions between the housing and the batteries, applying the ceiling to that of the body or battery would have been known to allow for the device to be such waterproofed. The combination thus being, the battery of Hanawa and its seal being utilized with that of Sandahl, as the system of Sandahl would still function with such a battery as well as have the desired waterproofing.
With respect to claim 2, Sandahl as modified by Hanawa discloses the tool terminals at least partially outward extends convexly on the jointing surface (Hanawa, figures 5 and 8, discloses the terminals extend outward, as they are received in the noted slots 31), the battery pack comprises an insertion space (Hanawa: figure 3, #31) containing the battery pack terminals (Hanawa: figure 3, the terminal insertion hole 31 having the battery side terminal) and allowing the tool terminals to insert to be electrically connected to the battery pack terminals (Hanawa: as seen in figured 5 and 6), and the insertion space forms the jointing cavity allowing the tool terminals to be electrically connected to the battery pack terminals (figures 3, 5, and 6 of Hanawa, as the noted electrical connection occurs when the terminals from the tool are inserted into those of the battery).
With respect to claim 3, Sandahl as modified by Hanawa discloses the battery pack comprises a pack bottom (bottom of the battery, Hanawa figure 4, #25) and a pack cover (Hanawa, figure 4, #27) connected to the pack bottom (Hanawa: figure 4), the pack cover comprises a top surface (Hanawa: figure 3, the top surface shown) and a boss convexly (Hanawa: the boss where the elements 26,31,34,35,33 are al located) disposed from the top surface (Hanawa, figure 3), the boss comprises an 
With respect to claim 4, Sandahl as modified by Hanawa discloses the sealing structure is attached to the one or more surfaces forming the insertion space (Hanawa, figure 3, discloses the seal 40a attached to the cover 27 and along the boss and adjacent the side walls that form the insertion part), the tool terminals being outward protruding flake terminals (Hanawa, figure 7, #18) and after the battery pack is inserted and matched with the handheld high-pressure washer, a clearance emerged between the flake terminal and an opening of the insertion space (the clearance between the two elements (if there is no clearance they could not slide in and out of contact)), and the sealing structure is capable of hermetically isolating the opening of the insertion space from the outside (as the seal is capable of hermetically isolating the two).
With respect to claims 5, 11, and 12, Sandahl as modified by Hanawa discloses the sealing structure is attached to one or more surfaces of the base (Hanawa: figure 7, the seal being 50 instead of 40), the tool terminal being an outward protruding flake terminal (figure 7, #18), and after the battery pack is inserted and matched with the handheld high-pressure washer (figure 6), a clearance emerged between the flake terminal and an opening of the insertion space (allowing #18 to insert into #31, no tolerance means insertion would not be possible), the sealing structure can prevent outside water from flowing into the battery pack by the clearance between the handheld high-pressure washer and 
With respect to claim 6, Sandahl as modified by Hanawa discloses the sealing structure is connected to the jointing surface (Hanawa discloses the jointing surface as that of the surface of the tool which connects to the upper surface of the batter, figure 7 shows this surface as #50 is affixed thereto), and the sealing structure attached to at least part of the jointing surface (as the seal member is attached to the surface of #15 within the inside that faces the battery).
With respect to claim 8, Sandahl as modified by Hanawa discloses the battery pack comprises a pack bottom and a pack cover connected to the pack bottom, and the pack cover is disposed with a heat dissipation hole (Hanawa, hole #35).
With respect to claim 9, Sandahl as modified by Hanawa discloses  the handheld high-pressure washer, but fails to disclose further comprises a heat dissipation hole gasket disposed on the housing and configured to seal the heat dissipation hole, and the heat dissipation hole gasket is located above the heat dissipation hole.
It would have been obvious to one having ordinary skill in the art to duplicate the seal of Hanawa and have a seal for an orifice in the device such as the air vent hole (heat dissipation hole), since it has been held that mere duplication of the essential working parts of a device and rearrangement of the parts involves only routine skill in the art. MPEP 2144.04(VI-B&C). As it would be obvious that duplicating the seals to add further sealing of the device would have been well known to one of ordinary skill and placing it around an opening in a battery such as the hole would have further been an obvious modification, applicant has failed to give any specific criticality to the placement of the gasket any more so then further sealing a hole in the battery. 

s 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl as modified by Hanawa as applied to claims 2 and 8 above, and further in view of Nishikawa (U.S. 2015/0214520)
With respect to claim 7, Sandahl as modified by Hanawa discloses the sealing structure is a soft gasket (seal being rubber-like elastic body or silicon), but fails to comprises a plurality of openings to be correspondingly inserted by the tool terminals or the battery pack terminals.
Nishikawa, discloses the seal specifically corresponding to the openings of the battery pack, though having only one opening to effectively seal between the tool terminals and the battery pack terminals (figure 12, #22), improving the sealing property between the electrical apparatus and battery (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the seal of Sandahl and Hanawa is utilized effectively around the terminals as disclosed by Nishikawa, although Nishikawa discloses only one opening instead of multiple smaller openings, it would have been obvious to duplicate the seal to have multiple holes by duplicating the sidewalls of #22 to further seal between each individual terminal for more complete sealing, since it has been held that mere duplication of the essential working parts of a device and rearrangement of the parts involves only routine skill in the art. MPEP 2144.04(VI-BandC). Applicants specification fails to give any criticality for the need of the seal to have multiple openings, rather the focus being sealing the terminals from outside material (water) which is done by both Hanawa, and even more clearly by Nishikawa. 
With respect to claim 10, Sandahl as modified by Hanawa disclose as modified the housing, heat dissipation hole, and a gasket for use with the hate dissipation hole., but fails to specifically disclose the housing comprises a containing groove for containing the heat dissipation hole gasket, and the heat dissipation hole gasket comprises an outer surface facing the heat dissipation hole, and when the heat 
	Nishikawa, figure 9, discloses a gasket between a battery and a tool having grooves 22a and 22b, which go with corresponding grooves when connected, figure 15) allowing for the seal to be better sealed, as the grooves of the seal and those of the housing further compress to seal the two together and prevent unwanted material entering, by allowing a fixing force to further seal the seal to the housing (see figure 20 and paragraph 0137). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize grooves in conjunction with a gasket allowing for the gasket to be connected to the groove and then go beyond the surface of the container/housing as disclosed by Nishikawa in their figure 20 with that of Sandahl as modified by Hanawa’s use of a gasket about the heat dissipation hole. Such a use would allow for further sealing as well as fixing the seal member properly inside the housing and increase the fixing force between the two. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752